Citation Nr: 1758794	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 863	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for substance abuse disorder as secondary to service-connected disabilities and/or residuals of a TBI and/or an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding has been associated with the record. 

In determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Consequently, the Board has expanded the acquired psychiatric disability claim to include service connection for substance abuse disorder.  See id.

The issues of entitlement to service connection for residuals of a TBI, an acquired psychiatric disability, and substance abuse disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been competently and credibly diagnosed with right ear hearing loss during the pendency of his claim and has shown continuity of symptomatology.
CONCLUSION OF LAW

The criteria to establish service connection for right ear hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for right ear hearing loss.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a disability based on hearing loss exists is governed by 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran has been competently and credibly diagnosed with sensorineural hearing loss of the right ear during the pendency of his claim, which satisfies the first service connection element.  Shedden, 381 F.3d at 1167.  The record also indicates that the Veteran was exposed to hazardous noise levels during his active duty service, which satisfies the second service connection element.  See id.  

As an organic disease of the nervous system, the Veteran's diagnosis of sensorineural hearing loss allows him to potentially establish a nexus by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309 (2017); Walker v. Shinseki, 708 F.3d 1131, 1336 (Fed. Cir. 2013).  Affording the Veteran the benefit of the doubt, continuity of symptomatology has been adequately shown; consequently, the criteria to establish service connection for right ear hearing loss are met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker, 708 F.3d at 1336; Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

Regarding the Veteran's claimed residuals of a TBI and acquired psychiatric disabilities, the Board observes that his most recent VA examiners based their negative opinions on inaccurate factual premises, which negatively impacted their probative value.  Reonal v. Brown, 5 Vet. App. 458, 4601-61 (1993).  For example, one examiner stated that the claims file had no evidence of any head injury, despite service treatment records clearly showing that the Veteran was treated for such an injury.  Compare VA Examination, 34 (Mar. 20, 2013), with Service Treatment Records, 2 (May 26, 2015).  Also, the examination reports did not appropriately consider or discuss evidence in the record that could potentially corroborate the Veteran's reported assault or indicate an incurrence of an acquired psychiatric disability, which negatively impacted their probative value.  See 38 C.F.R. § 3.304(f) (2017).

Once VA provides an examination, it must provide an adequate one; consequently, the claims must be remanded to provide adequate examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board observes that during his hearing, the Veteran testified about additional events that could further corroborate his reported assault.  See Hearing Transcript, 7 (Mar. 24, 2017) (noting that the perpetrators of the assault were disciplined at a Captain's Mast).  On remand, the AOJ should attempt to locate any potential records that reference the Captain's Mast and also obtain any outstanding VA and/or private treatment records.

Finally, as implied in the Introduction, the Board has liberally construed the Veteran's claim for an acquired psychiatric disability to include substance abuse disorder.  Substance abuse disorder may only be service-connected on a secondary basis.  See 38 C.F.R. §§ 3.301(a), 3.301(c)(2), 3.301(c)(3) (2017).  As the Veteran has pending service connection claims, this matter is not currently ripe for adjudication and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims on appeal.  

2.  Ask the Veteran to clarify the names and/or ranks of the individuals who reportedly assaulted him and the name of any personnel responsible for their discipline.  The Board acknowledges that the Veteran has currently identified two potential last names: "Fryer" and "Fulsom" as two of his four reported attackers.  He has also identified a "Captain Harrington" as overseeing the Captain's Mast that disciplined these reported attackers.

After allowing an appropriate time for response, contact the appropriate authorities and request any records that would verify that the reported Captain's Mast or other disciplinary action occurred.

3.  After the above development has been accomplished, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any residuals of a TBI and/or any acquired psychiatric disability present during the pendency of his claim, to include depression and PTSD.  

For any identified residuals of a TBI, the examiner should opine whether it is at least as likely as not (50 percent probability or greater), that the residuals were caused by an in-service head injury.

For any identified acquired psychiatric disability, the examiner should opine whether it is at least as likely as not that the disability was caused by an in-service disease or injury, or if PTSD is diagnosed, an in-service stressor, to include his reported military sexual trauma.  

If the examiner found a positive nexus for either the TBI or the acquired psychiatric disability, the examiner should opine whether it is at least as likely as not that any substance abuse disorder present was caused or aggravated (increased in severity beyond its natural progression) by the applicable disability or disabilities.

The examiner should also opine whether it is at least as likely as not that any substance abuse disorder present was caused or aggravated by any service-connected disability.  The Veteran is currently service-connected for bilateral hearing loss and tinnitus.  

A clear and complete rationale should be provided for any opinions expressed.

4.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


